Citation Nr: 1427195	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  04-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1956 to September 1960.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a July 2003 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for residuals of a head injury.  In a decision issued in February 2013, the Board upheld the RO's decision and determined that service connection was not warranted for residuals of a head injury.  The Veteran appealed that determination to the Court.  In August 2013, the Court issued an order that vacated the February 2013 Board decision with regard to that issue, and remanded that matter for readjudication consistent with the instructions outlined in an August 2013 Joint Motion for Remand (Joint Motion) by the parties.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran's service treatment records (STRs) show that on May 31, 1957, he was involved in a motor vehicle accident when he was the driver of a truck that overturned.  He sustained an abrasion on his right temple, and had loss of memory for the events leading up to and immediately following the accident.  A note on June 1, 1957 noted that he "[s]till has loss of memory for events leading up to and immediately following accident."  A June 1957 service personnel record notes, "Patient cannot recall circumstances surrounding the accident.  Presumably patient fell asleep."  The diagnoses were concussion of brain, and abrasion on the right temple.

During the period of the current claim, the Veteran has alleged that he suffers from various residuals of his head injury in service, to include loss of short-term memory, headaches, and trouble sleeping.

On May 2011 VA spine examination, the Veteran reported that he was hospitalized after the 1957 motor vehicle accident in service and had loss of consciousness, a right skull abrasion, and laceration and bleeding from the right ear.  The examiner (a resident physician) diagnosed severe cervical degenerative disc disease, with associated head and neck pain.  The examiner noted, "I cannot resolve whether the residual head injury is caused by the service-connected neck disability without resorting to mere speculation.  The neck disability may be causing muscle spasms which originate at the posterior skull and may be pulling and irritating that area but there is no available study that would show this connection."

On June 2012 VA central nervous system (CNS) examination, the Veteran described his motor vehicle accident in service.  The examiner (a neurologist) opined that the Veteran "has no evidence of any CNS condition that relates to his 1957 motor vehicle accident while in service.  He has had some mild forgetfulness during the last few years but this is completely unrelated since it does not fit the temporal profile (i.e. - normal cognitive function for decades after the head trauma proves that his current mild forgetfulness is unrelated).  There are no emotional, behavioral, cognitive or other symptomatology that can be related to the injury in 1957.  At this time, his neurologic examination is also normal."

On June 2012 VA TBI examination, it was noted that the Veteran suffered a TBI diagnosed in 1957.  The examiner (a general physician) noted that the Veteran had a complaint of mild memory loss (difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), and impairment of attention, concentration, or executive functions, but without objective evidence on testing.  The examiner also noted that the Veteran had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  (The examination worksheet generally noted that examples of neurobehavioral effects of TBI include: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.)  The examiner further noted that the Veteran complained of occasional intermittent headaches.  The examiner opined that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  For rationale, the examiner only cited verbatim the opinion stated by the VA CNS examiner, which is quoted above; no new rationale or explanation was provided with regard to the current TBI examination findings.

On July 2012 VA neuropsychology examination, the examiner (a psychologist) noted, "The current neuropsychological testing results are within normal-limits for age.  There is no indication of cognitive impairment evidence from neuropsychological evaluation."  No diagnoses were rendered.

As outlined by the August 2013 Joint Motion, the Board must now seek clarification of the medical evidence as it pertains to the Veteran's claim, specifically with regard to the findings noted on June 2012 VA TBI examination (i.e., a complaint of mild memory loss; one or more neurobehavior effects that did not interfere with workplace interaction or social interaction; and occasional intermittent headaches), as the opinion rendered during that examination was not accompanied by any new rationale or explanation regarding such findings.  Therefore, a new examination with opinion must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the nature and likely etiology of any current residuals of a head injury.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each head injury residual disability entity found.  If no head injury residual disability is diagnosed, please reconcile that conclusion with the medical evidence in the record (including the following findings noted on June 2012 VA TBI examination: a complaint of mild memory loss; one or more neurobehavior effects that did not interfere with workplace interaction or social interaction; and occasional intermittent headaches).

(b)  Please identify the most likely etiology for any/each head injury residual disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (to include as due to his 1957 in-service head injury), or was caused or aggravated (the opinion must specifically discuss concept of aggravation) by his service-connected cervical spine disability?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

2.  The AOJ should then review the record and readjudicate the issue on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

